DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview (discussed that “edges” in the claim set of 6/15/2022 requires further search as if the claim set of 6/15/2022 is an after-final amendment) with Randy Tejeda, Reg. No. 76,764 on September 2, 2022.
The application has been amended as follows: 
A.	Please enter the claim amendment, claims 1-20, of 6/15/2022; and
B.	Please further amend claims 1,4,8,11,15 and 18 of the claim amendment of 6/15/2022 as shown below, wherein [[brackets]] is deletion, underline is addition, and bold is only used to facilitate the identification of the examiner’s amendment in each respective claim:







1. (Further Currently Amended based on the claim set of 6/15/2022) A computer-implemented method comprising: 
creating, by one or more computer processors, a plurality of neighborhood contextual subgraphs utilizing extracted labelled nodes from an input graph; 
computing, by one or more computer processors, an eigenvector centrality score for each node contained in each created subgraph in the plurality of neighborhood contextual subgraphs, wherein each created neighborhood contextual subgraph reduces storage requirements; 
propagating, by one or more computer processors, a label for each node in each subgraph in the plurality of neighborhood contextual subgraphs leveraging an aggregated mathematical decay function, preserving a topical context of the label, wherein the aggregated mathematical decay function is exponentially related to a number of [[edges]] hops from a labelled node to another node; 
calculating, by one or more computer processors, an attributable prestige vector for each node in each subgraph in the plurality of neighborhood contextual subgraphs based on the propagated label and the computed eigenvector centrality score associated with each node in each subgraph in the plurality of neighborhood contextual subgraphs, wherein a plurality of prestige vector dimensions is equal to a number of distinct labels in the input graph; and 
unsupervised predicting, by one or more computer processors, a subsequent label for one or more subsequent nodes, subgraphs, or graphs utilizing the calculated attributable prestige vectors for each node in each subgraph.

Regarding claim 4, line 4, please change: 
--node, and h a number of edges from the jth node to the ith node, for all unweighted--
to:
--node, and h a number of [[edges]] hops from the jth node to the ith node, for all unweighted--.


















8. (Further Currently Amended based on the claims of 6/15/2022) A computer program product comprising: 

one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the stored program instructions comprising: 

program instructions to create a plurality of neighborhood contextual subgraphs utilizing extracted labelled nodes from an input graph; 

program instructions to compute an eigenvector centrality score for each node contained in each created subgraph in the plurality of neighborhood contextual subgraphs, wherein each created neighborhood contextual subgraph reduces storage requirements; 

program instructions to propagate a label for each node in each subgraph in the plurality of neighborhood contextual subgraphs leveraging aggregated mathematical decay function, preserving a topical context of the label, wherein the aggregated mathematical decay function is exponentially related to a number of [[edges]] hops from a labelled node to another node; 

program instructions to calculate an attributable prestige vector for each node in each subgraph in the plurality of neighborhood contextual subgraphs based on the propagated label and the computed eigenvector centrality score associated with each node in each subgraph in the plurality of neighborhood contextual subgraphs, wherein a plurality of prestige vector dimensions is equal to a number of distinct labels in the input graph; and 

program instructions to unsupervised predict a subsequent label for one or more subsequent nodes, subgraphs, or graphs utilizing the calculated attributable prestige vectors for each node in each subgraph.








Regarding claim 11, line 4, please change
--eigenvector centrality score for the ith node, and h a number of edges from the jth node to--
to:
--eigenvector centrality score for the ith node, and h a number of [[edges]] hops from the jth node to--.

















15. (Further Currently Amended based on claim set, 6/15/2022) A computer system comprising: 

one or more computer processors; 

one or more computer readable storage media; and 

program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the stored program instructions comprising: 

program instructions to create a plurality of neighborhood contextual subgraphs utilizing extracted labelled nodes from an input graph; 

program instructions to compute an eigenvector centrality score for each node contained in each created subgraph in the plurality of neighborhood contextual subgraphs, wherein each created neighborhood contextual subgraph reduces storage requirements; 

program instructions to propagate a label for each node in each subgraph in the plurality of neighborhood contextual subgraphs leveraging aggregated mathematical decay function, preserving a topical context of the label, wherein the aggregated mathematical decay function is exponentially related to a number of [[edges]] hops from a labelled node to another node; 

program instructions to calculate an attributable prestige vector for each node in each subgraph in the plurality of neighborhood contextual subgraphs based on the propagated label and the computed eigenvector centrality score associated with each node in each subgraph in the plurality of neighborhood contextual subgraphs, wherein a plurality of prestige vector dimensions is equal to a number of distinct labels in the input graph; and 

program instructions to unsupervised predict a subsequent label for one or more subsequent nodes, subgraphs, or graphs utilizing the calculated attributable prestige vectors for each node in each subgraph.






Regarding claim 18, line 4, please change:
--for the ith node, and h a number of edges from the jth node to the ith node, for all--
to:
--for the ith node, and h a number of [[edges]] hops from the jth node to the ith node, for all--.


















Response to Amendment
The amendment, treated as if an after final amendment (“treated in a manner similar to amendments after final rejection”, MPEP 714.14 Amendments After Allowance of All Claims [R-10.2019], 2nd S), was received 6/15/2022. Claims 1-20 are pending and is “OK TO ENTER”, wherein claims 1,4,8,11,15 and 18 are further amended via the above EXAMINER’S AMENDMENT.
Response to Arguments
Applicant’s arguments, see remarks, page 10, filed 6/15/2022, with respect to the objection to the specification in the Office action of 4/15/2002, page 2, have been fully considered and are persuasive. The objection of the specification has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowed for similar reasons as in applicant’s remarks of 12/17/2021, pages 13-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/
Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667